Citation Nr: 1700286	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during an August 2012 videoconference hearing.  A transcript of this proceeding is associated with the claims file.

In January 2013, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  

Pursuant to the January 2013 remand, the RO requested the Veteran's Social Security Administration (SSA) records in October 2014.  In an October 2014 Memorandum, the RO made a formal finding regarding the unavailability of the SSA records, and set forth the RO's efforts to obtain them.  The RO also requested the Veteran's state retirement agency records in July 2015 and September 2015, but the agency did not respond.  Thus, the RO substantially complied with the Board's January 2013 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, all due process considerations have been met.  Although evidence was received following the March 2016 Supplemental Statement of the Case, the Veteran's representative waived AOJ consideration of the additional evidence.  






FINDING OF FACT

There is no competent, persuasive medical nexus evidence linking the "muscle strain back" recorded in the Veteran's service treatment records to his current low back disability, to include arthritis; and arthritis was not shown within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran claims service connection for a low back disability.  Specifically, he asserted in his April 2010 substantive appeal that he has continued to experience lower back pain since a low back injury during service in 1976.  At the August 2012 video hearing, he contended that he did not go to the doctor every time he had back problems.  

In an April 2016 statement, the Veteran challenged the July 2010 VA examiner's negative nexus opinion, namely the examiner's conclusion that it was more likely that the Veteran sustained post-service, wear and tear injuries as a firefighter.  The Veteran cited a February 2016 private physician's positive nexus opinion, and stated that the private physician reviewed all evidence in his service records, his MRIs, and his state retirement agency records.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "...[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (stressing that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, arthritis is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including arthritis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. 
§ 3.307. 

In this case, the Veteran's service treatment records show that in July 1976, he was diagnosed with "muscle strain back" after an incident involving heavy lifting.  Accordingly, he was instructed not to do any lifting over ten pounds for ten days.  His July 1977 report of medical history and his September 1977 separation examination were negative for any complaints or treatments of low back pain. 

A March 2002 private treatment record revealed the following clinical findings based on magnetic resonance imaging (MRI) of the Veteran's lumbar spine: 

1. Stable, small broad-based right sided L5-S1 disc protrusion with mild mass effect on the ventral thecal sac and right S1 foot sleeve.  2. Mild bilateral lateral recess stenosis related to bulging disc and facet joint hypertrophy bilaterally at L4-5.  3. Stable small right paracentral T10-11 and T11-12 disc protrusions without evidence of mass effect.

A July 2002 state retirement agency medical report notes the Veteran had a diagnosis of lumbar disc disease, and received treatment for that disability from February 2002 to July 2002.  The report also notes that the Veteran was a fireman.

In July 2010, the Veteran was afforded a VA examination.  The Veteran reported that his low back strain has existed since the 1976 lifting incident during service, and that he had experienced constant low back pain since then.  The examiner thoroughly reviewed the Veteran's service treatment records and private treatment records, and examined the Veteran's spine.  The examiner diagnosed the Veteran with intervertebral disc syndrome with degenerative arthritis, and thoracic and lumbar disc bulge.  In support of that diagnosis, the examiner reviewed a July 2010 lumbosacral spine x-ray report showing anterior osteophytes.  

After considering the Veteran's lay statements, thoroughly reviewing the Veteran's private and service treatment records, and examining the Veteran, the examiner concluded that the Veteran's current low back disability was less likely than not a continuation of the lumbar strain documented in service.  He reasoned that the service treatment records did not substantiate a condition that would be likely to have anything other than a simple strain pattern without sequel.  Moreover, the examiner cited a 2002 MRI showing that a post-1977 back injury would have more likely caused the Veteran's current condition.  He also cited the Veteran's 1977 separation examination, which lacked any back complaint.  The examiner stressed that the Veteran worked for many years as a fireman, suffering wear and tear.  

The Veteran submitted a February 2016 private medical opinion concluding that the Veteran's in-service back injury "could conceivably have contributed to his [current] chronic back pain and degenerative disc disease."  The physician noted, "[t]he spinal injuries and back pain are the reason [the Veteran] was given retirement benefits from the State in 2002 [sic]."   

After a full review of the record, the Board finds that the claim must be denied. 

The Board does not find that the Veteran is entitled to presumptive service connection.  Initially, there were no manifestations of arthritis during service.  Moreover, there is no objective medical evidence in the record tending to show that arthritis developed within one year after service.  

The Board recognizes the Veteran's April 2010 and July 2010 statements that he has continued to experience constant low back pain since his initial low back injury during service in 1976.  Moreover, the Board acknowledges the Veteran's August 2012 statement that he did not seek medical treatment every time he experienced low back symptoms.  However, the Board does not find these statements regarding the alleged continuity of low back pain symptoms since service to be credible.

The Veteran's contention that he has continued to have constant low back pain since his initial muscle strain in service conflicts with his service treatment records, which appear to be complete.  The July 1977 report of medical history and September 1977 separation examination specifically inquire regarding recurrent back pain and musculoskeletal problems, respectively.  Thus, the injury and symptoms involved ordinarily would have been recorded had they occurred at those times.  However, both records were negative for any complaints, diagnoses, or treatments of low back pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Furthermore, the earliest post-separation medical records in the claims file recording low back complaints are dated 2002, approximately twenty-five years after the Veteran's separation from service.  The Veteran is competent to report his low back symptoms, their duration, and their onset.  However, the fact that he did not seek medical care for his low back pain until many years after service tends to show that his statements regarding the alleged continuity of low back pain symptoms since service are not credible.  The lengthy post-service period without treatment weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1334 (Fed. Cir. 2000).  Also weighing against his claim is the fact that state medical report finding him disabled listed as "date present illness or injury occurred" as February 2002, which was coincident with the date identified as the Veteran first seeking treatment for the condition. 

Moreover, the statements in the medical records from when he first sought treatment in 2002 refute that he had any continuity of back related symptoms after service.  He sought treatment due to paresthesias in his feet and legs, of approximately one month's duration.  He denied any previous episodes.  He also denied any known trauma or back pain.  If he had been experiencing back pain for the more than 20 years since his service injury, it is perfectly reasonable to expect that he would have stated such when seeking treatment.  On the contrary, he denied having back pain.  Although he later reported back pain accompanying the paresthesias in July 2002, there is no indication he reported a history of 20+ years of such pain.

The Board additionally finds that the Veteran is not entitled to direct service connection for his low back condition.  As explained below, the necessary legal element of a causal relationship between the Veteran's present low back disability and his back muscle strain incurred during service is missing in this case. 

The Board finds the July 2010 VA examiner's opinion to be of great probative value.  Despite the Veteran's April 2016 contention otherwise, the examiner's conclusion was supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the examiner considered the Veteran's lay statements, thoroughly reviewed the Veteran's private and service treatment records, and examined the Veteran.  

The Board acknowledges the February 2016 private medical opinion concluding that the Veteran's in-service back injury "could conceivably have contributed to his [current] chronic back pain and degenerative disc disease."  The Veteran asserted by letter dated April 2016 that the private physician reviewed his service records, MRIs, and state retirement agency records.  However, the private opinion itself failed to cite what, if any, evidence the physician reviewed, and whether the physician examined the Veteran.  The report is merely speculative ("could conceivably...") and is unsupported by any discussion of how his in-service injury caused or is related to his current disability.  Therefore, the Board finds little probative value in this private opinion, in contrast with the highly probative July 2010 VA examination and opinion.  

Furthermore, the Board recognizes the Veteran's contention that he currently has a low back disability related to service.  Although he is competent to testify as to events that occurred in military service and his low back symptoms, he is not competent to conclude that his in-service low back strain is connected to his current diagnoses.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, spinal issues, fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Spinal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible to lay opinions on etiology.  There are many different possible spine issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a low back disability.

In summary, the 1977 denial of relevant symptoms after the in-service injury, lack of any post-separation documentation of back complaints or treatment until 2002, with a denial of prior back pain/injury at that time, and the July 2010 VA examiner's opinion weigh heavily against the Veteran's claim.  The necessary legal element of a causal relationship between the present disability and the injury incurred or aggravated during service is absent in this case.  See generally Shedden, 381 F.3d at 1167. 

Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied by a letter sent in October 2007.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, and a North Carolina state retirement agency (state retirement agency) medical report have been obtained, as well as the Veteran's hearing testimony.

The Veteran was provided a VA examination for his claimed low back disability in July 2010.  This examination and its associated report were adequate because it was performed by an appropriate medical professional, was based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As discussed above, the RO requested the Veteran's SSA records in October 2014 pursuant to the Board's January 2013 remand.  In a Memorandum dated October 2014, the RO made a formal finding regarding the unavailability of the SSA records, and set forth the RO's efforts to obtain them.  The RO also attempted to obtain the Veteran's complete state retirement agency records.  It sent the Veteran a letter in April 2015 requesting the dates when he was treated by the state retirement agency, to which he did not reply.  The RO also sent the state retirement agency requests for medical records in July 2015 and September 2015, but the agency did not respond.  The Veteran was notified about both requests and invited to submit any records that he had in his possession, and he submitted some records in April 2016.   

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2012 Board video hearing, the VLJ complied with these requirements.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Service connection for a low back disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


